Citation Nr: 1629471	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a left shoulder disability.

4.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a spine disability.

5.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for paranoid schizophrenia, also claimed as a major depressive disorder.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a right knee disability on a de novo basis.  

9.  Entitlement to service connection for a left knee disability on a de novo basis.  

10. Entitlement to service connection for a left shoulder disability on a de novo basis.  

11. Entitlement to service connection for a spine disability on a de novo basis.  

12.  Entitlement to a compensable rating for hearing loss of the left ear.

13.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from March 1988 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in April 2016.  A transcript is in the record.

The Board notes that it has assumed jurisdiction of the claim of entitlement to TDIU because such claim has been raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

With the exception of the request to reopen the claim of service connection for a left shoulder disability, the Veteran's previously denied claims were reopened and considered on a de novo basis by the RO.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the Veteran's claims for service connection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156a (2015).  

The issues of whether new and material evidence has been submitted to reopen the Veteran's claim of service connection for paranoid schizophrenia, entitlement to service connection for a right shoulder disability, entitlement to service connection for a left shoulder disability on a de novo basis, entitlement to service connection for a spine disability on a de novo basis, entitlement to an increased rating for hearing loss of the left ear, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence considered by the September 2000 rating decision denying service connection for a right knee disability and a left knee disability included the Veteran's service treatment records, as well as VA treatment records dating through 2000; both claims were denied on the basis that there was no diagnosis of a current disability.  

2.  Evidence received since September 2000 includes the report of a January 2011 VA orthopedic examination that includes diagnoses of bilateral patellofemoral syndrome with chondromalacia. 

3.  The evidence considered by the September 2000 rating decision denying service connection for a left shoulder disability included the Veteran's service treatment records, as well as VA treatment records dating through 2000; the claim was denied on the basis that there was no nexus between the current left shoulder disability and active service.  

4.  Evidence received since September 2000 includes the April 2016 hearing testimony in which the Veteran describes a left shoulder injury in service and indicates that he has experienced left shoulder pain since that time. 

5.  The evidence considered by the September 2000 rating decision denying service connection for a spine disability included the Veteran's service treatment records, as well as VA treatment records dating through 2000; the claim was denied on the basis that there was no current diagnosis of a spine disability.  

6.  Evidence received since September 2000 includes the April 2016 hearing testimony in which the Veteran describes a spine injury in service and indicates that he has experienced back pain since that time. 

7.  The Veteran's December 1987 entrance examination did not note the presence of a disability of either knee, to include a congenital tracking disorder. 

8.  Clear and unmistakable evidence has not been presented to show that the Veteran's congenital tracking disorder existed prior to service, or that it was not aggravated during service.  

9.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied entitlement to service connection for a right knee disability, a left knee disability, a left shoulder disability, and a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2015).  

2.  Evidence received since September 2000 is new and material and the claims for service connection for a right knee disability and a left knee disability are reopened.  38 C.F.R. § 3.156(a) (2015).  

3.  Evidence received since September 2000 is new and material, and the claim of service connection for a left shoulder disability is reopened.  38 C.F.R. § 3.156(a) (2015).  

4.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b) (2015).  

5.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b) (2015).  

6.  The criteria for service connection for post-traumatic stress disorder have not been met.  U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(f) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in an April 2008 letter, and the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been provided a VA examination of his claimed PTSD and knee disabilities, and his VA treatment records have been obtained.  Although all personnel records have not been obtained, enough have been received to verify the occurrence of his claimed stressor.  He exercised his right to a hearing, and his testimony is part of the record.  He has not identified any pertinent private medical records.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

New and Material

The Veteran contends that he has developed several disabilities as a result of injuries that occurred during active service.  He asserts that he has a right knee disability, a left knee disability, a left shoulder disability, and a back disability as a result of various falls during physical training.  

Entitlement to service connection for these claims was previously denied in a September 2000 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in an October 2000 letter.  He did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Furthermore, no new and material evidence was received during the appeal period.  Therefore, the September 2000 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

A finally adjudicated claim may be reopened with the receipt of new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Knees

The evidence considered by the September 2000 rating decision includes the Veteran's service treatment records, as well as some post service VA treatment records.  The decision noted that the Veteran had been seen on one occasion in service for complaints regarding a knee; the record did not specify which knee.  On another occasion, the service treatment record showed treatment for a contusion of the left knee.  However, the Veteran's claim was denied on the basis that there was no evidence of a current diagnosis of a disability of either the right knee or the left knee.  

The evidence received since September 2000 includes the report of a January 2011 VA orthopedic examination.  At the conclusion of the examination, the diagnosis was bilateral patellofemoral syndrome with chondromalacia.  1/21/11 VBMS VA Examination, p. 12. 

The Board finds that the January 2011 examination report constitutes new and material evidence for both the Veteran's claims for his right knee disability and his left knee disability.  The report is new because it includes information that was not before the September 2000 decision maker, including current diagnoses of knee disabilities.  It is material because the lack of these diagnoses was the basis for the original denial.  As new and material evidence has been presented, the claim is reopened.  

The matter of entitlement to service connection for a right knee disability and a left knee disability on a de novo basis will be addressed below, in the Remand portion of the decision.  

Left Shoulder

At this juncture, the Board notes that the September 2000 rating decision denied claims for two separate disabilities involving the left shoulder.  The first claim was for a lipoma of the left shoulder, and the second was for left shoulder impingement with arthritis and tendonitis.  The Veteran has not attempted to reopen his claim of service connection for the lipoma, and only the claim for left shoulder impingement with arthritis and tendonitis will be addressed at this time.  

The evidence considered by the September 2000 rating decision includes the Veteran's service treatment records, as well as some post service VA treatment records.  The service treatment records were negative for a left shoulder disability.  Although current medical records showed osteophytes in the acromioclavicular joint with impingement and tendonitis, there was no evidence of a nexus between the current left shoulder disability and active service.  Thus, the claim was denied.  

The evidence received since September 2000 includes the Veteran's April 2016 testimony.  He testified that he injured his left shoulder in service while working on a vehicle.  The fall occurred when he tripped while carrying something heavy.  He states that he went to sick call, that his arm was put into a sling, and that he had light duty for a week or two.  The Veteran indicated that he has experienced left shoulder pain ever since this injury.  See Transcript. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran has testified that he sustained a left shoulder injury during service.  He also indicates that he has experienced left shoulder pain ever since this injury.  The Veteran is competent to make both of these assertions.  He is also presumed to be credible for purposes of determining whether or not his testimony is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board finds that this meets the McLendon standard, and that the claim should be reopened.  See Shade. 

The matter of entitlement to service connection for a left shoulder disability on a de novo basis will be addressed in the Remand section at the end of this decision.  


Spine

The evidence considered by the September 2000 rating decision includes the Veteran's service treatment records, as well as some post service VA treatment records.  The service treatment records were negative for a back injury or disability.  Although current medical records showed complaints of back pain, there was no diagnosis of a current disability, and the claim was denied. 

The evidence received since September 2000 includes the Veteran's April 2016 testimony.  He reported that he injured his back in fall on the obstacle course.  He states that he went to sick call where he was told he had some type of arthritis in his back.  The Veteran indicated that he has experienced back pain ever since this injury.  See Transcript. 

As with the claim for a left shoulder disability, the Veteran has testified that he sustained a back injury during service.  He also indicates that he has experienced pain ever since this injury.  The Board finds that this meets the McLendon standard, and that the claim should be reopened.  See Shade. 

The matter of entitlement to service connection for a spine disability on a de novo basis will be addressed in the remand section at the end of this decision.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Knees

The Veteran's service treatment records include a December 1987 Report of Medical Examination for the examination conducted at his enlistment.  His lower extremities were found to be normal.  A Report of Medical History completed at this time was negative for a history of knee problems.  9/21/2000 VBMS STR - Medical, p. 38.

In August 1990 the Veteran complained that his knee was locking up on him at times.  The knee was normal on examination.  The examiner found that the symptoms described an occasional patella tracking problem, which resolves itself.  This record did not state which knee was experiencing this problem.  3/16/2000 VBMS Medical Treatment Record - Government Facility, p. 5.  

A September 1990 entry shows that the Veteran fell on his left knee while playing football.  On examination there was no edema or gross abnormalities, and he retained full range of motion.  The assessment was of a normal examination.  3/16/2000 VBMS Medical Treatment Record - Government Facility, p. 27.  

The service treatment records do not include a discharge examination or history.  

The post service medical records include VA hospital records dating from February 2000 to March 2000.  A February 2000 note states that the Veteran was in fair health with joint pain in places that included the bilateral knees.  Knee pain continued to be noted during his hospitalization.  

Additional VA treatment records show that the Veteran continued to complain of bilateral knee pain in September 2003.  12/23/2009 VBMS Medical Treatment Record - Government Facility #2, p. 10.  January 2004 records are positive for crepitus of both knees but especially on the left.  There was lateral joint line tenderness and tenderness when palpating the patella.  There was no edema of either knee.  The assessment was probable degenerative joint disease of both knees.  12/23/2009 VBMS Medical Treatment Record - Government Facility #1, p. 32.  The Veteran's problem list from 2009 includes degenerative joint disease of the knees without any findings or treatment.  

The Veteran was afforded a VA examination of his knees in January 2011.  The claims file was reviewed by the examiner, who noted both the tracking disorder and left knee contusion during service.  The Veteran also described a fall on the obstacle course during service in which he landed on both knees.  The Veteran reports having x-rays done at that time that were negative, but also reports being told he had some type of arthritis.  At the time of examination, the Veteran had pain over the anterior knees that was worse on the right side.  

On examination, the Veteran had mild subpatellar crepitus both on the left and the right, and there was mild to moderate tenderness in the subpatellar region through the range of motion with pressure on the patella bilaterally.  The diagnosis was patellofemoral syndrome with chondromalacia bilaterally.  The examiner opined that this was less likely than not to have been caused by or the result of active military service.  He explained that the service treatment records did not show any visits for chronic knee pain or recurrent knee pain.  The pain from the fall was presumed to have resolved without residual.  The tracking problem was congenital by its very nature.  Although the problem could be aggravated by military service, there was no indication that it had been aggravated in service.  Instead, the Veteran had experienced a gradual increase in pain in the patellofemoral areas of both knees in the 20 years since discharge, which was considered to be degenerative disease due to the congenital tracking disorder.  There was no evidence of aggravation of the patellofemoral syndrome while in service.  1/21/11 VBMS VA Examination, p. 12.

The Board finds that the evidence supports entitlement to service connection for both the right knee disability and the left knee disability.  

The Veteran's entrance examination was negative for a disability of the right or left knee.  A tracking disorder of the knees was not noted.  

The January 2011 VA examiner opined that the tracking disorder noted in service is congenital.

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The difference between a disease and a defect is that a defect is more or less stationary in nature while a disease is capable of improving or deteriorating.  See VAOPGCPREC 82-90 at para. 2.  

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, 

[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.

The January 2011 VA examiner did not state whether the Veteran's congenital tracking disorder was a disease or a defect.  However, given that the examiner states it was capable of being aggravated by active service, the Board finds that this fits the definition of a congenital disease, and is thus eligible for service connection under the right circumstances.  See VAOPGCPREC 82-90 at para. 2.  

The tracking disorder was not noted for either knee upon entering service, and the Veteran is presumed to have been sound.  38 C.F.R. § 3.304(b).  The examiner's finding of congenital knee problems is found to constitute clear and unmistakable evidence of preexisting disorder, thereby rebutting the first element of the presumption of soundness.  However, the statement of the January 2011 examiner that there is "no indication" of aggravation on active duty does not constitute clear and unmistakable evidence that there was no aggravation.  As the presumption of soundness has not been fully rebutted, entitlement to service connection for the tracking disorder and the patellofemoral syndrome it produced is warranted for each knee.  

PTSD

The Veteran contends that he has developed PTSD as the result of witnessing a murder/suicide at his barracks during service.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the present case, a June 1991 Report of Casualty has been obtained that supports the Veteran's assertion that there was a shooting death at his barracks while he was stationed there, and the occurrence of his stressor is conceded.  4/1/2014 VBMS Military Personnel Record, p. 2.

However, the Board finds that entitlement to service connection for PTSD is not warranted.  Indeed, the preponderance of the evidence is against a finding that he has a diagnosis of this disability.  

The service treatment records are negative for any complaints or treatment for a psychiatric disability, including PTSD.  

The post service medical records include hundreds of pages of VA medical records showing treatment for schizophrenia and depression dating from 1999.  March 2000 hospital records include a history of an adjustment reaction in 1992 after witnessing the death of a colleague in what was apparently a murder/suicide.  However, the only diagnosis at the time of the hospitalization was schizophrenia.  4/5/2000 VBMS Medical Treatment Record - Government Facility, p. 1.  

July 2000 VA treatment records show that the Veteran had a mood disorder, complained about PTSD symptoms and inquired about the PTSD team, but he was told he was not a good fit.  12/23/2009 VBMS Medical Treatment Record - Government Facility #2, p. 53.

Additional VA hospital and treatment records dated in 2001, 2003, 2004, and 2007 show continued psychiatric care for schizophrenia, depression, drug use and suicide attempts, but continue to be negative for PTSD.  

An April 2010 VA treatment record shows that he was seen for an abrasion of his right elbow after a fall while playing basketball.  A review of the preventive medicine initiatives states that the Veteran had a positive PTSD screen.  The Veteran refused a mental health consultation, and a referral was made for the Veteran to be evaluated by mental health services within the next 14 days.  There is no evidence that he returned for this evaluation.  2/11/2011 VBMS Medical Treatment Record - Government Facility, p. 10.

The Veteran was afforded a VA PTSD examination by a psychologist in January 2011.  He was noted to have likely witnessed the murder of a service person at his barracks, and his stressor was conceded.  The claims file was reviewed by the examiner, and his previous psychiatric care was recounted in detail.  His current symptoms included serious concentration problems, anxiety, fatigue, low energy, restlessness, and night sweats.  He experienced intermittent suicidal ideation and regular auditory hallucinations, including hearing voices that gave him commands.  The Veteran described his in-service stressor and reported that his immediate reaction included fear.  

On mental status examination, there was some clear evidence of a formal thought disorder, and his ability to communicate was impaired.  He seemed to exhibit psychotic processes and endorsed auditory hallucinations during the examination.  The Veteran was tearful when describing the death of his friend in service.  At the completion of the examination, the examiner stated that the reported stressor meets the first criterion for PTSD.  However, his reported symptoms of sleep disturbance, poor concentration, restricted affect and social detachment were more likely related to his psychotic symptoms.  The examiner opined that the Veteran did not meet the full diagnostic criteria for PTSD as the majority of his complaints were more reflective of psychosis and depression.  The examiner noted that there was no evidence of PTSD in the Veteran's medical or service records.  The diagnoses were schizophrenia, paranoid type; depressive disorder not otherwise specified; and polysubstance abuse, sustained full remission.  1/21/11 VBMS VA Examination, p. 1.

The only evidence to support a finding that the Veteran has a diagnosis of PTSD is the April 2010 positive PTSD screen during treatment for an elbow abrasion.  However, the Board notes that this was not a complete examination, and the Veteran declined to undergo a complete examination at that time.  In contrast, the Veteran has been examined or hospitalized on numerous other occasions between 1999 and 2010 without a diagnosis of PTSD.  When he asked about PTSD treatment in July 2000, he was told he was not a good fit, which suggests his treatment provided believed he did not have PTSD.  Finally, the January 2011 VA examiner conducted a thorough review of the Veteran's history and medical records, followed by an in-person examination.  It was the examiner's opinion that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but instead had schizophrenia.  This is consistent with the rest of the Veteran's records.  As the overwhelming preponderance of the medical evidence fails to support a diagnosis of PTSD for any portion of the period on appeal, service connection is not warranted.  38 C.F.R. § 3.304(f); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a right knee disability is granted.  

Service connection for a right knee disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a left knee disability is granted.  

Service connection for a left knee disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a left shoulder disability is granted.  

New and material evidence having been received, the petition to reopen the claim of service connection for a spine disability is granted.  

Entitlement to service connection for PTSD is denied. 


REMAND

As noted above, the McLendon standard has been met for the Veteran's claims of service connection for a left shoulder disability and a spine disability.  He should be scheduled for a VA examination of these disabilities in order to determine their current nature and etiology.  

Regarding the right shoulder, the Veteran testified that he injured this shoulder during service.  He indicates that he has experienced right shoulder symptoms ever since this injury.  The Veteran has never been afforded a VA examination of his right shoulder.  The Board finds that the McLendon standard has been met, and the Veteran is entitled to a VA examination to determine the nature and etiology of his right shoulder disability.

With respect to the psychiatric claim, at the conclusion of the January 2011 VA psychological examination, the examiner opined that the Veteran's schizophrenia and depressive disorder were not incurred due to the stressor event that the Veteran experienced in service.  However, an award of service connection for these disabilities is not limited to being the result of the stressor, and the opinion did not address whether or not the schizophrenia and/or depressive disorder were otherwise incurred in or due to active service.  While service connection for these disabilities has previously been denied, and VA is under no obligation to provide an examination until the claim is reopened, once an examination is conducted it must be adequate.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The January 2011 opinion is not adequate, and the examination report must be returned for an addendum opinion.  1/21/11 VBMS VA Examination, p. 1.

Furthermore, the Veteran testified that his psychiatric disability caused his performance to deteriorate in service, and states this lead to his discharge.  The Veteran's DD 214 confirms that he was discharged due to unsatisfactory performance.  The remainder of his personnel records have not been obtained.  As it is possible that they will reflect the reason for his poor performance, the Board finds that these records should be obtained.  

The Veteran testified at the April 2016 hearing that his hearing loss had increased in severity since the most recent VA examination.  The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  He must be scheduled for a new VA examination of his hearing loss.

Finally, the Board observes that the Veteran's only service connected disability until this decision was his left ear hearing loss.  His claim for TDIU is part and parcel of the claim for an increased rating for this disability, and will potentially be impacted by the outcome of any new examination.  This is particularly true in that he does not currently meet the scheduler criteria for TDIU.  See 38 C.F.R. § 4.16(a) (2015).  Issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the claim for TDIU must not be adjudicated until the claim for an increased rating for hearing loss has been completed. 




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel records, to include performance reviews, and associate them with the claims file.  

2.  Schedule the Veteran for a VA orthopedic examination.  All indicated tests and studies should be conducted.  The claims file must be made available to the examiner, and the examination report must state that it has been reviewed.  At the completion of the examination and record review, the examiner should state the following opinions:

a) Is it as likely as not that Veteran has a current diagnosis of a right shoulder disability?  If so, is it as likely as not that the Veteran's right shoulder disability was incurred in or due to active service?

b) Is it as likely as not that the Veteran's left shoulder disability was incurred in or due to active service?

c) Is it as likely as not that the Veteran has a current diagnosis of a spine disability?  If so, is it as likely as not that the Veteran's spine disability was incurred in or due to active service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current nature and severity of his service-connected hearing loss of the left ear.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

4.  After the personnel records have been obtained or determined to be unobtainable, return the January 2011 VA psychological examination report to the examiner.  After a review of the report and the claims file, to include any personnel records that may be received, the examiner should attempt to provide the following opinion:

a) Is it as likely as not that the Veteran's schizophrenia and/or depressive disorder was incurred in or due to active service?

The reasons for all opinions should be provided.  If the January 2011 examiner is no longer available, the examination report and claims file should be made available to an equally qualified medical professional in order obtain the requested opinion.  A new examination should not be scheduled unless deemed necessary by the examiner.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


